Under the Paper\vork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
P¥O Fcn'n l553 tR-:v 0932005|
one m weren tap rmummi

Trademark/Ser‘vice Mark Statement of Use
(15 U.S.C. Section 1051(d))

To thc Commissioner for Tradcmarks:
MARK: GFW(Standard Characters, see https://trnng-al.uspto.gov/rcstingZ/api/iorg/86287062/|arge)
SERIAL NUMBER: 86287062

'l`hc applicant, Global Force Wrestling, LLC, having an address of
318 Northcreek Blvd., Ste. 150
Goodlettsvillc, Tennessee 37072
United Statcs

is submitting thc following allegation of`use information:

For Intemational Class 009:
Current identification: Digital rnedia, namely, downloadable audio and video recordings, DVDs, and high definition digital discs featuring

wrestling entertainment excluding instruction and information in the field of sports technique

Tlris allegation of use does NOT cover the following goods/services listed in either the application or Notice oi" Allowance or as subsequently
modified for this specific class; these goods/services are permanently delcted:,downloadable audio and video recordings and high definition

digital discs

The mark is in use in commerce on or in connection with the following goods/services listed in either the application or Notice of Allowance or
as subsequently modified for this specific class: Digital media, namely, DVDs featuring wrestling entertainment excluding instruction and

information in the field of sports technique
The mark was first used by the applicant, or the applicant's related company, licensee, or predecessor in interest at least as early as 08/11/2017,

and fi1st used` 111 commerce at leastas early as 08/1 1/2017 and rs now in use in such commerce. The appticant rs submitting one specimen for the
class showing the mark as used 111 commerce 011 or in connection with any item in the class, consisting of a(n) photograph showing mark used on
the goods.

Specimen Filel

For lntcrnational Class 016:
Current identification: Postcrs and photographs

All ITU goods/services in this class are to be deleted

For international Class 021 :
Current identification: Insulated containers f`or beverage cans for domestic use

All ITU goods/services in this class arc to be deleted

For lnternational Class 025:
Cun‘ent identification: Clothing, namely t-shirts, bandanas and hats

This allegation of use does NOT cover the following goods/services listed in either the application or Notice of Allowancc or as subsequently
modified for this specific class; these goods/services are permanently deleted: bandanas

'I'he mark is in use in commerce on or in connection with the following goods/services listed in either the application or Notice of Allowance or

as subsequently modified for this specific class: Clotlring, namely t-shirts and hats
The mark was first used by the applicant, or the applicant's related conrpany, licensee, or predecessor in interest at least as early as 04/19/2014,

and first used 111 commerce at least as early as 04/ 19/2014 and rs now in use in such commerce Thc applicant 1s submitting one specimen for the
class showing the mark as used 111 commerce on or in connection with any item in the class, consisting ot` a(n) photog = - ~ -

EXH|B|T

  

Case 3:18-cV-OO749 Document 27-4 Filed 11/01/18 Page 1 of 8 Pag h

 

Specimen Pilel

For international Class 038:
Currcnt identifications Streaming of audio and video material on the lntemet featuring professional wrestling entertainment, excluding instruction

and information iu the field of sports technique

The mark is in use in commerce on or in connection with all of` the gccds/services, or to indicate membership in the collective organization listed
in the application or Notice of Allowance or as subsequently modified for this specific class.

g The mark was first used by thc applicant, or the applicant's related company, licensee, or predecessor in interest at least as early as 04/07/2014,
and first used in commerce at least as early as 04/07/2014, and is now in usc in such conunerce. The applicant is submitting one specimen for the
class showing thc mark as used in commerce orr or in connection with any item in the class, consisting of a(n) screenshot showing mark used in
connection with the services.

Spccimen Filel

For Intcrnational Class 041 :
Currcnt identificatiou: Entcrtairuncnt scrviccs, namely, wrestling exhibits and performances by professional wrestlers and entertainers, excluding

instruction and information in the field of sports technique

The mark is in use in commerce 011 or in connection with all of the goods/serviccs, or to indicate membership in the collective organization listed
in the application or Notice of Allowance or as subsequently modified for this specific class.

The mark was first used by the applicant, or the applicant's related company, licensce, or predecessor in interest at least as early as 06/12/2015,
and first used in commerce at least as early as 06/| 2/20|5, and is now in use in such cornrnerce. The applicant is submitting one specimen for the
class showing the mark as used in commerce on or in connection with any item in the class, consisting of a(n) photograph advertising the
scrvices.

Specimcn Filel

The applicant is not filing a Reqnest to Divide with this Allegation of Use form.
A fee payment in the amount of$400 will be submitted with the form, representing payment for the allegation of` use for 4 classes.

Declaration

The signatory believes that the applicant is the owner of the mark sought to be rcgistercd.

For n trademark or service mark npplication, the mark is in use in commerce 011 or in connection with all the goods/services in the
application or notice ot` allowancc, or as subsequently rnoditied.

For a collective trademark, collective service marlr, collective membership mark application, the applicant is exercising legitimate
control over the use of the mark in commerce by members on or in connection with all the goods/services/collcctive membership
organization in the application or notice of allowance, or as subsequently modified

For a certification mark npplicrrtion, the applicant is exercising legitimate control over the use of` thc mark in commerce by authorized
users on or in connection with the all goods/services in the application or notice ofallo\vance, or as subsequently mcdified, and the
applicant is not engaged in thc production or marketing of the goods/services to which the mark is applied, except to advertise or
promote recognition of the certification program or of the goods/services that meet the certification standards of the applicant

The specimen(s) shows the mark as used on or in connection with the goods/services/collectivc membership organization in commerce

To the best of the signatory‘s knowledge and belief, no other pcrsons, except, ifapplicable, authorized uscrs, members, and/or
concurrent users, have the right to use the mark in commerce, either in the identical form or in such near resemblance as to be likely,
when used on or in connection with the goods/services/collcctive membership organization of such other persons, to cause confusion or
mistakc, or to dcceive.

To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
allegations and other factual contentions made above have evidentiary support.

The signatory being warned that willful false statements and the like are punishable by fmc or imprisomnent, or bott\, under 18 U.S.C. §
1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and

Case 3:18-cV-OO749 Document 27-4 Filed 11/01/18 Page 2 of 8 Page|D #: 218

 

belief are believed to be tme.

Signature: /.l.l/ Date Signed: 03/09/2018
Signatory‘s Nanre: Ieffrey L. Jarrett
Signatoty's Position: CEO

RAM Saie Ntmrber: 86287062
RAM Accounting Date: 03/12/2018

Serial Number: 86287062

Intemet Transmission Date: Mon Mar 12 07:09:47 EDT 2018

TEAS Stamp: USPTO/SOU-XX.XX.XXX.XX-ZO!80312070947302
062-86287062-51077{2lafe76eaf2bdcbledf51
4b9de3fb4b39l482962435ce5072a6545lal fZ-D
A-8642-20180308075417885596

Case 3:18-cV-OO749 Document 27-4 Filed 11/01/18 Page 3 of 8 Page|D #: 219

 

.'Z‘£

:»q-¢-_»:~.¢ '~ ' ` "

“‘.' 32

_Il
M
p
V.r
r.u
0
L
W
T
.N
_A

Document 27-4 Filed 11/01/18 Page 4 of 8 Page|D #: 220

ll..\ 11

iszr</ dogva >Zrlorn.att>.rr`

Case 3:18-cv-OO749

 

 

Case 3:18-cV-OO749 Document 27-4 Filed 11/01/18 Page 5 of 8 Page|D #: 221

 

,GLOBAL Buv Youn own turn ucnrsrn a tecum ~
-J`# RCE. stuartFuncrwnrsnnsarrnmae ¢;-t»:'

__ W/?z-'b 17 ll\'t.€
~. _

liOME GFW ROSTEI\ LlVf L'V[NTB / TICKETS GFW NEWS AHCHWF_'S PilDTOS VIDEOS SllOi' CONTI\L'I`

GFW sroRe- axles '

ag ` ' b ' mm"
"";GLOBAL ` " -
»FoRe '

 

VIDEC: CIFW RETUBNS T° THE UK

Vr:n us en ‘r'c'.rTr::~a at VeuTubz.caanF\Vt-'!rext'hg LlXE us en Facedetr at Fer:eb-)e\. cem'GFV/'.'.'reat'r\] FOLLOW us an Tr~nttit at Thls m mo Hiqh@i" R"’l'?d Sudn" L'Y

Tl,'ittar.com-'GF\/V\`hesttlr\g FOl.l.O\‘J us on loata\]ram al BF\'A'.'re:t`ng J.D. POWnr

This ls the le_]lrnsl Ftn|cd ‘~`..'od m try
J D Po\\er

, t
y

-GFW Wrcsl|mg
~:\f.ln ~‘ z
" lMP/\c:T.' r~:-:r

Tweels r-;
mr r.Fw
»."‘GF\'.".'.'¢- n l

 

NEVER

vmr.'o= crew Lrv£r mont rouamrr:r:r»srs, uaw rome ,, , F U R G ET
' ’;`

Case 3:18-cV-OO749 Document 27-4 Filed 11/01/18 Page 6 of 8 Page|D #: 222

Vr:l! used VrruTub: at Yeu`tbl:-s com GF\W¢'restrtrg t lKE us en Fac»)tmlr at Faccbectr com GF\WIre~:l '¢'g FOLLC"'J us rm Tr'.ilter al
Tr'n‘ttev.corttttt=\'lt'nese:sj FULLOW us on lnstagram al GF\W/ros!!.ng

, .t- =.-r.w;¢rg,\

 

 

 

:M‘l:§§[‘l{ I£ICLL.I,Z[:L'LLL! §

nn IMPAcTwnEsrLle.baA// .D

 

Case 3:18-cV-OO749 Document 27-4 Filed 11/01/18 Page 7 of 8 Page|D #: 223

 

FEE RECORD SHEET-' serial Number: 86287062

n HMMMM MMMW

 

 

 

 

 

 

 

 

 

 

 

 

 

RAM Sale Number: 86287062 Total Fees: $400

RAM Accounting Date: 20180312

Tmnsaction Fee Tr:msaction Fec per Number Total
Code Datc Class of Classes E_e_e
Statement oste (SOU) 7003 20180312 $ 100 4 $400

Trz\nsaction Date: 20180312

WMWMWWWMWW

Case 3:18-cV-OO749 Document 27-4 Filed 11/01/18 Page 8 of 8 Page|D #: 224

 

